Citation Nr: 1744592	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS) prior to December 7, 2009, on an extraschedular basis.

2.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagus with symptoms of irritable bowel syndrome (IBS) on or after December 7, 2009, on an extraschedular basis.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 percent for right sacroiliitis prior to September 25, 2012.

5.  Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis at L5-S1 with mild degenerative changes (previously characterized as right sacroiliitis) on or after September 25, 2012.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from February 1982 to February 1998.

This matter initially came before the Board on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada which denied a rating in excess of 10 percent for GERD, denied a compensable rating for right knee patellofemoral syndrome, and denied reopening the claim for service connection for right sacroiliitis.  The Veteran appealed the July 2008 rating decision to the Board. 

In a subsequent rating decision in March 2010, the RO in St. Petersburg, Florida, granted service connection for right sacroiliitis and assigned a 10 percent rating for that disability.  The RO also increased the evaluation for the Veteran's GERD to 10 percent. 

In August 2010, the Veteran withdrew his request for a hearing at the RO.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(e).

The Board remanded the case for further development in August 2012.  The case was subsequently returned, and in November 2014, the Board denied an evaluation in excess of 10 percent for GERD with Barrett's esophagus with symptoms of IBS for the period from July 11, 2007, to December 6, 2009, and increased the evaluation to 30 percent effective from December 7, 2009.  The Board also remanded the issues of entitlement to an increased rating for patellofemoral syndrome of the right knee and right sacroiliitis for additional development and entitlement to TIDU. 

The Veteran then appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision, the Court vacated the portion of the Board's November 2014 decision that determined that referral for extraschedular consideration was not warranted for GERD with Barrett's esophagus with symptoms of IBS.

In September 2016 the Board remanded these issues for additional development.

In a May 2017 rating decision, the RO, in part, continued a 20 percent evaluation for spondylolisthesis at L5-S1 with mild degenerative changes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal. 

As noted above, the Board remanded these matters in September 2016 for further development.  In its September 2016 remand, the Board found that the most recent VA examinations in March 2016 were not adequate.  As a result, the Board instructed the RO to provide the Veteran with VA examinations to determine the severity and manifestation of his service-connected right knee patellofemoral syndrome and low back disabilities.

The Board also determined that the issue of entitlement to TDIU was inextricably intertwined with the increased rating claims and the issue of entitlement to a rating in excess of 20 percent for GERD with symptoms of IBS on an extraschedular basis was inextricably intertwined with the claim for TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Unfortunately, while the Veteran's claims have again been returned to the Board, no VA examinations were conducted since the September 2016 remand to determine the current severity of the Veteran's service-connected right knee patellofemoral syndrome and low back disabilities.

As a result, there has not been compliance with the Board's September 2016 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, these issues are once again being remanded to ensure compliance with the September 2016 remand directives in order to conduct VA examinations to determine the current severity of the Veteran's service-connected right knee patellofemoral syndrome and low back disabilities and to adjudicate the intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected right knee disability.  

The examiner should describe in detail any symptomatology related to the Veteran's right knee disability.  In particular, the examiner should specifically indicate if there is recurrent subluxation or lateral instability of the right knee.

The examiner should also conduct range of motion studies of the right knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; (4) non-weight bearing; (5) active motion; (6) passive motion; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by rationale.

3.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected lumbar spine disability.

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's lumbar spine disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; (4) non-weight bearing; (5) active motion; (6) passive motion; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations.

The examiner should also indicate whether the Veteran suffers from intervertebral disc syndrome, and if so, whether this condition has resulted in incapacitating episodes. 

The examiner should also describe any neurological complications stemming from his low back disability and identify the affected nerve group and state whether there is mild, moderate, moderately severe, or severe incomplete paralysis.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected lumbar spine disability on his ability to work. 

4.  Thereafter, the Veteran should then be afforded a VA examination by a provider with appropriate expertise to determine the impact the service-connected disabilities have on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should provide the rationale for all opinions expressed.  

5.  Refer the claim for GERD with Barrett's esophagus with symptoms of IBS for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




